PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/920,856
Filing Date: 14 Mar 2018
Appellant(s): Li et al.



__________________
Marc Hanish (Reg. No. 42,626)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, and further in view of Saraf et al. (U.S. Patent No: 10,489,284 B1) hereinafter Saraf.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, in view of Saraf et al. (U.S. Patent No: 10,489,284 B1) hereinafter Saraf, and further in view of Vijayan et al. (US Patent No: 9,811,423 B2) hereinafter Vijayan.
Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, in view of Saraf et al. (U.S. Patent No: 10,489,284 B1) hereinafter Saraf, and further in view of Podgorny et al. (U.S. Publication No.: 2018/0108093 A1) hereinafter Podgorny.

(2) Response to Argument
Appellant argues that Kanungo fails to teach or suggest “produce regenerated features by joining the second set of search results with the interactivity data pertaining to interactions between users and results in the subset of the first set of search results  the joining comprising taking a search result in the second set of search results and assigning it interactivity data pertaining to the search result from the first set of search results, thereby regenerating features from the search result from the first set of search results for the search result in the second set of search results”, “Kanungo fails to teach this sort of specific assigning of interactivity data from one set of search results to search results in another set of search results”, and “Kanungo has a first set of search results with interactivity data and a second set with interactivity data, there is never any action taken by Kanungo to join the interactivity data from a search result in the first set of search results with a search result in the second set of search results, and certainly never joining in a way that actually assigns that interactivity data from the search result in the first set of search results with a search result in the second set of search results. Further, Kanungo never describes regenerating features from one search result for another search result.”

Examiner presents the following response to Appellant’s arguments:
Kanungo’s disclosure of methods and computer-storage media having computer-executable instructions that facilitate generating a machine-learned model for ranking search results using click-based data sufficiently discloses the current claim language, “produce regenerated features by joining the second set of search results with the interactivity data pertaining to interactions between users and results in the subset of the first set of search results  the joining comprising taking a search result in the second set of search results and assigning it interactivity data pertaining to the search result from the first set of search results, thereby regenerating features from the search result from the first set of search results for the search result in the second set of search results” (see Kanungo Paragraph 0013, 0022, 0024, 0028, 0029, 0051, 0053, and 0059). User data is referenced from a user data set that may include user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results. The search results of user queries in a user data set may be obtained from general search engines, vertical search engines, and the like (see Paragraph 0022). “Konungo simply teaches producing different sets of search results, each with its own interactivity data. To the extent that interactivity with search results is tracked and collected, and that this tracking and collection can be termed "generating" interactivity data, what occurs in Kanungo is that each search result is produced and then interactivity data for that search result is generated as users interact with it. No interactivity data is ever "regenerated," however, no matter how similar the search results are”, is also not persuasive. In the context of the Konungo prior art, generated identifiable features that are found to be similar to a prior set of identifiable features as cited above reads on the claimed regenerated features. The examiner maintains the interpretation that the term “regenerated” is the generation of subsequent data that may or may not be identical or similar but must be newly generated data. Therefore, the Appellent’s interpretation of Konungo’s teaching of “producing different sets of search results, each with its own interactivity data” is correct but Konungo also teaches the produced “different sets of search results, each with its own interactivity data” can be similar to a prior set of search results and interactivity data. Newly produced different sets of search results and associated identifiable features is interpreted to reasonably includes newly generated search results and associated identifiable features that are similar (regenerated) to the data that was generated prior.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.L.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
Conferees: 
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.